                                                Thomas E. Meacham, Attorney at La
                                                9500 Prospect Driv
                                                Anchorage, Alaska 9950
                                                Tel: 907-346-1077
                                                Email: tmeacham@gci.ne

                                                Attorney for Proposed Intervenor-Defendan
                                                Matanuska Telephone Association, Inc

                                                                                                                   IN THE UNITED STATES DISTRICT COURT
                                                                                                                     FOR THE DISTRICT OF ALASK

                                                ALASKA RAILROAD CORPORATION,

                                                                                                         Plaintiff

                                                                                                         vs

                                                FLYING CROWN SUBDIVISION
                                                ADDITION NO. 1 AND ADDITION
                                                NO. 2 PROPERTY OWNERS
                                                ASSOCIATION,

                                                                                                         Defendant,

                                                                                                         an

                                                ALASKA PIPELINE COMPANY,                                                                                             )   Case No. 3:20-cv-00232-JM
                                                and ENSTAR NATURAL GAS
                                                COMPANY, a division of SEMCO
                                                Energy, Inc.
                                                                                                                                                                     )
                                                                                             [Proposed
                                                                                             Intervenor-Defendants,

                                                                                                         and

                                                ENTRY OF APPEARANCE: [PROPOSED] INTERVENOR
                                                DEFENDANT MATANUSKA TELEPHONE ASSN., INC
                                                Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                                                                                                                               Page 1 of 3


                                                                     Case 3:20-cv-00232-JMK Document 41 Filed 03/02/21 Page 1 of 3
 						
           						
                     						
                               					
                                        					
                                                    				
                                                            

                                                                e

                                                                     .	
                                                                      d			
                                                                             ]		
                                                                                   7

                                                                                        t

                                                                                              ,	
                                                                                                    		
                                                                                                         A

                                                                                                              w

                                                                                                                   .

                                                                                                                        )

                                                                                                                        )

                                                                                                                        )

                                                                                                                         )

                                                                                                                             )

                                                                                                                             )

                                                                                                                              )

                                                                                                                              )

                                                                                                                                  t

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                       )

                                                                                                                                             

                                                                                                                                                 .

                                                                                                                                                      K

                                                                                                                                                           -

                                                                                                                                                                 

                                                                                                                                                                                     K

MATANUSKA TELEPHONE
ASSOCIATION, INC.,

                              [Proposed]                                                   )
                              Intervenor-Defendant.

                                                  ENTRY OF APPEARANC

           Thomas E. Meacham, Attorney at Law, enters his appearance as counsel for

proposed Intervenor-Defendant Matanuska Telephone Association, Inc. in the above-

captioned litigation

           Counsel's contact information is as follows

           Thomas E. Meacham, Attorney at La
           9500 Prospect Driv
           Anchorage, Alaska 9950
           Tel: (907) 346-107
           Email: tmeacham@gci.ne

Dated at Anchorage, Alaska this 2nd day of March, 2021


                                                                                               __/S/ Thomas E. Meacham___
                                                                                               Thomas E. Meacham, Attorney at La
                                                                                               Alaska Bar No. 711103
                                                                                               Counsel to propose
                                                                                               Intervenor-Defendant Matanuska
                                                                                               Telephone Association, Inc




ENTRY OF APPEARANCE: [PROPOSED] INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                                                                   Page 2 of 3


             Case 3:20-cv-00232-JMK Document 41 Filed 03/02/21 Page 2 of 3
      .

              			
                    7

                         e

                              E

                                   7

                                        t

                                             )

                                              )

                                                   w

                                                    )

                                                    )

                                                        )

                                                              

                                                                  .

                                                                       K

                                                                            -

                                                                                 :

                                                                                      .

                                                                                                   d

                                                                                                        2

                                                                                                             .

                                                                                                                  _

                                                                                                                        			
                                                                                                                              w

     Certi cate of Servic

     I hereby certify that on March 2, 2021, I led a true, correct and complete copy of the
     foregoing document with the Clerk of Court for the United States District Court, District
     of Alaska by using the CM/ECF system Participants in Case No. 3:20-cv-00232-JMK
     who are registered CM/ECF users will be served by the CM/ECF system

     Thomas E. Meacham, Attorney at La
     By: __/S/ Thomas E. Meacha




     ENTRY OF APPEARANCE: [PROPOSED] INTERVENOR
     DEFENDANT MATANUSKA TELEPHONE ASSN., INC
     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                Page 3 of 3


                 Case 3:20-cv-00232-JMK Document 41 Filed 03/02/21 Page 3 of 3
fi
            e

                        m

                                w

                                     fi
                                            .

                                                 K

                                                      -

                                                                   .

